        Case 2:19-cv-00048-NDF Document 81-3 Filed 04/23/20 Page 1 of 2




John H Schneider, MD, MS-ADR
Reg# 64084298
Metropolitan Correction Center
808 Union St
San Diego, CA 92101
Pro Se Defendant

                         IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

 JIMMIE G. BILES, JR., MD,
                                                 CAUSE NO. 19-CV-48-F
        Plaintiff

 v.
 JOHN H. SCHNEIDER, and MEDPORT,                      DEFENDANT AND COUNTER-
 LLC,                                               CLAIMANT JOHN H. SCHNEIDER’S
                                                   SECOND SUPPLEMENTAL RESPONSE
        Defendants                                    TO PLAINTIFF’S FIRST SET OF
                                                        DISCOVERY REQUESTS

 JOHN H. SCHNEIDER,

        Counter-Claimant

 v.

 JIMMIE G. BILES, JR.,

        Counter-Defendant




PROPOUNDING PARTY: Plaintiff and Counter-Defendant Jimmie G. Biles, Jr.

RESPONDING PARTY: Defendant and Counter-Claimant John H. Schneider

TO: Plaintiff and Counter-Defendant Jimmie G. Biles, Jr.

       Pursuant to Federal Rules of Civil Procedure, Rule 26, Responding Party provides the

following supplemental responses under oath to Propounding Party’s corresponding Discovery

Requests, Set One.
         Case 2:19-cv-00048-NDF Document 81-3 Filed 04/23/20 Page 2 of 2




incarceration with the federal BOP, is unable to access his personal files as the sole and exclusive

director, owner and operator of www.healthcare-malpractice.com and therefore cannot supply

documents or cite factual and provable time lines in order to accurately respond to this interrogatory.



INTERROGATORY NO. 6.: Please state the facts that support the allegations contained in

paragraph 14 of your Answer to Complaint and Counterclaims (ECF# 21), which was filed April

12, 2019.

RESPONSE: Schneider responds as follows: Schneider, as a consequence of his incarceration with

the federal BOP, has no current access to any past answers, pleadings of filings he provided in this

case and therefore cannot accurately answer Biles question on this matter.



SECOND SUPPLEMENTAL RESPONSE: Schneider responds as follows: Schneider denies

Medport, LLC is John Schneider's alter-ego from both a legal consideration or definition and based

upon the business history of this corporation. Medport, LLC functioned as a limited liability

company in Wyoming between 2013-2018 and during this time, Medport, LLC remained in good

standing in Wyoming as an LLC. At no time during this period was John Schneider an officer or

shareholder of this corporation and Schneider never filed claims for distributions from this

company’s commercial products. In fact, John Schneider was considered and treated as an
independent contractor for Medport, LLC during this time. Once all prior shareholders and officers

relinquished their positions and claims in all manner from Medport, LLC in 2018, John Schneider

became the sole proprietor and exclusive owner of Medport, LLC. John Schneider, recognizing that

the LLC corporate structure was not appropriate for a sole proprietor, distributed all Medport assets,

intellectual and otherwise, to John Schneider MD in 2018 with the intention of winding down and

dissolving the corporation in 2018. Following John Schneider's arrest, for which he is currently

serving a 24 month sentence with the federal BOP, John Schneider anticipated complete dissolution

of Medport, LLC by years end 2018. Schneider became engrossed in legal issues surrounding his

                                                                                                    10
Schneider’s Second Supplemental Response to Biles’ First Set of Discovery Requests
